Exhibit 10.1














PURCHASE AND SALE AGREEMENT


by and between




WEST COAST ENERGY PROPERTIES, Limited Partnership,
a Texas limited partnership,


“SELLER”




and




ROYALE ENERGY, INC
a Delaware corporation


“PURCHASER”










 

--------------------------------------------------------------------------------








EXHIBITS




A – 1 through A – 4
 
Oil and Gas Leases
A-5
 
Fee Property - Whittier and Bellevue
B
 
Wells; Working Interest; Net Revenue Interest
C
 
Allocation of Purchase Price
D
 
Preferential Purchase Rights
E
 
Litigation and Defaults
F-1
 
Form of Assignment and Conveyance - West Whittier
F-2
 
Form of Assignment and Conveyance - Bellevue
F-3
 
Form of Assignment - Jameson North
F-4
 
Form of Assignment - Big Mineral Creek
     
Schedule 4.5
 
Known Environmental Claims and Environmental Conditions
Schedule 4.6
 
Monies Held in Suspense
Schedule 4.7
 
Basic Documents
Schedule 4.8
 
Production Sales Contracts







 

--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT

 
This Purchase and Sale Agreement ("Agreement") is made as of September 18, 2018
by and between WEST COAST ENERGY PROPERTIES, Limited Partnership, a Texas
limited partnership and hereinafter sometimes referred to collectively as “WCEP”
or “Seller”, and ROYALE ENERGY, INC., a Delaware corporation, hereinafter
sometimes referred to as “Royale” or its designee "Purchaser".




RECITALS


A.          Seller owns certain oil and gas properties located in California and
Texas, as set forth in the Exhibits hereto, and more particularly identified as
follows:


WCEP
Ownership
 
 
Field
County
State
         
1.
 
W. Whittier
Los Angeles
California
         
2.
 
Bellevue
Kern
California
         
3.
 
Jameson North
Mitchell/Nolan
Texas
         
4.
 
Big Mineral Creek
Grayson
Texas





B.          Seller desires to sell and Purchaser desires to purchase all of
Seller’s right, title and interest in the above fields in and to the above
described oil and gas properties and related rights on the terms and conditions
provided in this Agreement;




Now, therefore, Seller and Purchaser hereby agree as follows:


1.  SALE AND PURCHASE


1.1          Subject to the terms and conditions of this Agreement, and as set
forth in the form of Assignments on Exhibits “F-1” through “F-4”, Seller shall
sell, convey and assign all of Seller’s right, title and interest in the Assets
(defined below) to Purchaser, free and clear of all liens and encumbrances,
other than Permitted Encumbrances, who shall purchase and pay for at the Closing
with such purchase and sale being effective as of 7:00a.m. on the first day of
March 2018 (“Effective Date”):


1.2          The Assets are described as follows:
 
 





--------------------------------------------------------------------------------




(a) Leaseholds.  The oil, gas, and mineral leasehold estates and lands, and
overriding royalty and royalty interests described in Exhibits “A-1” through
“A-4”, together with all of Seller’s rights in respect of any pooled or unitized
acreage of which any such interests are a part, the surface estates and fee
lands described in Exhibit “A-5”, collectively, the “Interests”, including
without limitation, working interests, carried working interests, rights of
assignment and reassignment, and other interests under or in oil, gas or mineral
leases, and interests in rights to explore for and produce oil, gas or other
minerals and rights and interests with which Seller’s interest are pooled or
unitized, together with all other interests of Seller in and to the lands
described in Exhibits “A-1 through A-5” and the wells located thereon.  The term
“Interests” shall include all of Seller’s right, title and interests in the
above described fields, whether or not completely or accurately described.


(b) Surface and Subsurface Rights.  Surface and subsurface rights contained
within the boundaries of the Interests as described on Exhibits “A-1 through
A-5” of this Agreement subject to any existing easements or rights-of-way;


(c) Rights in Production.  Reversionary interests, back-in interests, overriding
royalties, production payments, net profits interests, mineral and royalty
interests in production of oil, gas or other minerals in any manner related to
the Interests;


(d) Contract Rights; Working Interests.  All rights and interests (including the
verbal agreement regarding the Jameson salt water disposal well), in or derived
from unit agreements, orders and decisions of state and federal regulatory
authorities establishing or relating to units, unit operating agreements,
enhanced recovery and injection agreements, gas purchase agreements, farmout
agreements, farmin agreements (and any leasehold interests, working interests,
royalty interests or other interests acquired or reserved pursuant thereto),
assignments of operating rights, working interests and subleases, and any other
right, title or interest pertaining to the Assets;


(e) Easements.  Interests in rights-of-way, easements, servitudes and franchises
appurtenant to or used in connection with the Assets.


(f) Permits.  Interests in permits and licenses of any nature owned, held or
operated in connection with operations for the exploration, production, storage
and distribution or transportation of oil, gas or other minerals to the extent
the same are used or obtained in connection with any of the Assets and to the
extent they can be transferred;


(g) Wells.  Interests in producing, non-producing and shut-in oil and gas wells,
injection wells, saltwater disposal wells and water wells (i) described in
Exhibit “B” or (ii) used or obtained in connection with the Assets described in
Exhibit “A-1 through A-5”; and


(h) Equipment.  Interests in all surface equipment, subsurface equipment,
pipelines, buildings, machinery, gathering assets, distribution and disposal
facilities, tanks and all other real or tangible personal Assets and fixtures
which are located on the Assets or used or obtained in connection with the
Assets.
 
 





--------------------------------------------------------------------------------



 
(i) Oil and Gas Production.  Oil, gas, casinghead gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons and all other products refined or
extracted therefrom (“Hydrocarbons”), together with the minerals produced in
association with these substances, in and under and which may be produced and
saved from or attributable to the Interests, from and after the Effective Date
and all rents, issues, profits, proceeds, products, revenues and other income
from or attributable thereto, (ii) all orders, contracts, agreements and other
instruments (other than production sales agreements with any affiliates or
divisions of Seller, (iii) all easements, licenses, authorizations, permits and
similar rights and interests, but only to the extent the same are assignable,
and (iv) all other rights, privileges, benefits and powers conferred upon the
owner and holder of the Interests; and


(j) Data and Records.  To the extent the following are in possession of the
Seller and further to the extent not already in Purchaser’s possession, and
excluding any such records that are subject to attorney-client privilege and/or
work product doctrine: Existing Lease, Well and title files, production records,
geologic and geophysical data and records, including but not limited to, any 3D
seismic survey and reprocessed seismic data covering the North Jameson Field and
further described as “Clayton Williams Inc., Jameson North 3D Proprietary
Survey, Mitchell, Nolan & Coke Counties Texas, by Dawson Geophysical Company,
Midland, Texas” to the extent in the possession of Seller and transferrable,
logs, property title documents and records, operations and production related
records and reports, well information (including drilling and workover history
and well logs), customer lists, supplier lists, purchase and sales records,
specifications of equipment, environmental records, maintenance records,
division orders, records with respect to suspense accounts and other information
relating to the Interests in Seller’s possession.


2.  PURCHASE PRICE


2.1          Determination of Adjusted Purchase Price.  The net purchase price
for the Assets (the "Adjusted Purchase Price") shall be:


(a)
$12,000,000.00 (twelve million dollars) (the "Purchase Price”);




(b)
Plus all customary and reasonable expenditures made by Seller that are
attributable to the Assets between the Effective Date and the date of Closing,
including, without limitation, royalties, rentals and similar charges and
expenses billed under applicable operating agreements and all prepaid expenses
(including any Asset Taxes that are properly allocable to any tax period in
which the Effective Date occurs);




(c)
Plus the value of all merchantable oil in storage above the pipeline connection
at the Effective Date that is credited to the Interests (value to be market if
there is no established contract for the oil assumed by Purchaser, or contract
price in effect as of the Effective Date less taxes deducted by the purchaser of
such oil);

 
 





--------------------------------------------------------------------------------



 

(d)
Less the amount of the proceeds (other than proceeds from the exercise by third
parties of any preferential rights to purchase all or any portion of the
Interests and proceeds covered under Section 2.1 (h)) received by Seller between
the Effective Date and the date of Closing that are attributable to the
Interests after the Effective Date (net of any royalties and of any production,
severance or sales taxes not reimbursed to Seller by the purchaser of
production);




(e)
Less the amount, if any, of all prepayments, take‑or‑pay payments or similar
payments (net of any royalties and of any production, severance or sales taxes
not reimbursed to Seller by the purchaser of production) received by Seller that
are attributable to oil or gas from the Interests that is obligated to be
delivered after the Effective Date without the owner of the Interests receiving
full payment therefor;




(f)
Less, to the extent provided by agreements applicable thereto, with respect to
each Interest, if any, that is overproduced relative to other undivided
interests in the same oil and gas Assets, an amount equal to the overproduced
volume as of the Effective Date multiplied by the price being received by Seller
for such production (net of royalties and of any production, severance or sales
taxes not reimbursed to Seller by the purchaser of production) from such
Interest as of the Effective Date;




(g)
Less an amount equal to the value of all Title Defects and excluded Interests
and PLUS the amount of the Title Benefits, as applicable, in accordance with
Sections 3.5, 3.6 and 3.7;




(h)
Less an amount equal to the value of the Interests with respect to which
preferential purchase rights have been exercised in accordance with Section 3.9;
and




(i)
Less an amount equal to the reduction in value of all Assets subject to Casualty
Defects that exist at the Closing in accordance with Section 3.10.




(j)
Less an amount equal to the value of the Environmental Defects and excluded
Interests in accordance with Section 3.11.




(k)
Less an amount of any suspended funds held by Seller and owed to third parties
for which Purchaser will assume responsibility.




(l)
Less the Deposit, if any.



For purposes of this Section 2.1, Asset Taxes for any tax period beginning
before and ending after the Effective Date shall be allocated in accordance with
Section 14.1.
 
 





--------------------------------------------------------------------------------



2.2          Payment of Adjusted Purchase Price.  The Adjusted Purchase Price
shall be paid as follows:
 
  (a)
Allocation of Purchase Price.  Exhibit “C” sets forth a good faith allocation of
the Purchase Price among the interests which comprise the Assets, which
allocation was prepared by Purchaser and delivered to Seller on execution of
this Agreement.  Such allocation has been provided for the purpose of (i)
establishing a basis for certain taxes, (ii) obtaining waivers of or making
offers with respect to any preferential rights to purchase the Assets, and (iii)
handling those instances for which the Purchase Price is adjusted as provided
herein.




 (b)
Transfer of Assets.  At the Closing, Seller and Purchaser shall execute and
Seller shall deliver the assignments which are contained in Exhibits “F-1”
through “F-4” (the “Form of Assignment”), as well as such certificates or other
documents as are required to effectuate the transfer of the Assets, and/or the
subsequent operation thereof.




(c)
Method of Payment.  Any amount payable under this Agreement shall be payable in
immediately available funds by means of a wire transfer to Seller’s West Coast
Energy Properties, LP account at Bank of America, 5500 Preston Road, Suite B,
Dallas, Texas 75205; ABA number 026009593, account number 488070058471 with
immediate notice to, or to such other account number as Seller may by written
notice direct, or if to Purchaser, to Purchaser’s account as may be designated
by Purchaser.



3.  TITLE MATTERS


3.1          Access to Records.  Prior to the Closing Date, Seller shall have
granted Purchaser access to its records relating to the Interests.  Until
Closing, Seller will give Purchaser full access, during Seller’s normal business
hours, to all records relating to the Assets and Interests at the present
locations of such records except such records that are subject to
attorney-client privilege and/or the work product doctrine.  Access shall be by
appointment only.


3.2          Definition of Marketable Title.  As used herein, the term
"Marketable Title" shall mean, as to each interest listed in Exhibit “B”, such
title that (i) is deducible of record (either from the records of the applicable
county or, in the case of Federal leases, from the records of the applicable
office of the Bureau of Land Management and state leases from the records of the
applicable state land office) and free from reasonable doubt to the end that a
prudent person engaged in the business of the ownership, development and
operation of producing oil and gas properties with knowledge of all of the facts
and their legal bearing would be willing to accept the same, (ii) entitles
Seller to receive not less than the interest set forth in Exhibit “B” as the
"Net Revenue Interest" or "NRI" with respect to such interest of all oil and gas
produced attributable thereto, (iii) obligates Seller to pay costs and expenses
relating to such interest in an amount not greater than the "Working Interest"
or "WI" set forth in Exhibit “B” with respect to such well, and (iv) except for
Permitted Encumbrances, is free and clear of all liens and encumbrances.
 
 





--------------------------------------------------------------------------------


 


3.3          Definition of Permitted Encumbrances.  As used herein, the term
"Permitted Encumbrances" shall mean:


(a)  Purchasers' royalties, overriding royalties, reversionary interests and
similar burdens if the net cumulative effect of the burdens does not operate to
reduce the interest of Seller with respect to all oil and gas to be produced
from any Interest listed in Exhibit “B” below the "Net Revenue Interest" or
"NRI" for such Interest (or a well located thereon) as set forth in Exhibit “B”;


(b)  Division orders and sales contracts terminable without penalty upon no more
than 90 days' notice to the purchaser;


(c)  Preferential rights to purchase and required third party consents to
Assignments and similar agreements with respect to which waivers or consents are
obtained from the appropriate parties or the appropriate time period for
asserting the rights has expired without an exercise of the rights;


                    (d)  Materialman's, mechanic's, repairman's, employee's,
contractor's, operator's, tax and other similar liens or charges arising in the
ordinary course of business (i) if they have not been filed pursuant to law,
(ii) if filed, they have not yet become due and payable or payment is being
withheld as provided by law, or (iii) if their validity is being contested in
good faith by appropriate action;


(e)  All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases, franchises or interests therein if they are customarily
obtained subsequent to the sale or conveyance;


(f)  Conventional rights of reassignment requiring notice to the holders of the
rights;


(g)  Easements, rights‑of‑way, servitudes, permits, surface leases and other
rights in respect of surface operations that do not materially interfere with
the operation of the Assets;


(h)  All other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Interests which
individually or in the aggregate are not such as to interfere materially with
the operation, value or use of any of the Interests or wells listed in Exhibit
“B”, do not materially prevent Purchaser from receiving the proceeds of
production from any of the Interests listed in Exhibit “B”, do not materially
reduce the interest of Seller with respect to all oil and gas produced from any
Interest (or a well located thereon) listed in Exhibit “B” below the "Net
Revenue Interest" or "NRI" set forth in Exhibit “B” for such Interest and do not
materially increase the portion of the costs and expenses relating to any
Interest (or a well located thereon) listed in Exhibit “B” that Seller are
obligated to pay above the "Working Interest" or "WI" set forth in Exhibit “B”
for such Interest;


(i)  All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Interests in any manner, and all
applicable laws, rules and orders of governmental authority;
 
 





--------------------------------------------------------------------------------



 
(j)  Any Title Defects as Purchaser may have expressly waived in writing or
which are deemed to have been waived under Section 3.4; and


(k)  The terms and conditions of all leases, agreements, orders, instruments and
documents expressly described in or referred to in Exhibits “B” and “A-1”
thorough “A-5”.


3.4          Notice of Title Defect.  Purchaser shall notify Seller in writing,
as soon as reasonably practicable after Purchaser has knowledge thereof, and in
any event by October 18, 2018, of any matter ("Title Defect") that would cause
title to any of the Interests listed in Exhibit “B” as to Assets located in
Texas and “A-1” through “A-5” as to Assets located in Texas (collectively, the
“Texas Properties”) not to be Marketable Title together with (i) a description
of the title defect and Purchaser’s calculation of the proposed reduction, and
(ii) if the particular Interest is not separately listed in Exhibit “B”,
Purchaser's proposed reduction in the Purchaser Price if the entire Interest
were to be excluded from the sale hereunder at the Closing.  Any matters on
Assets located outside of the State of Texas or as to matters which would
otherwise constitute Title Defects on Assets outside of the State of Texas but
which are not specifically raised in writing by Purchaser by September 18, 2018,
shall conclusively be deemed waived by Purchaser for all purposes including as a
condition to close, and claims for indemnifications or warranties.


3.5          Remedies for Title Defect.  Seller shall have the right, but not
the obligation, to attempt to cure any Title Defect.  With respect to any Title
Defect that Seller elects not to cure or that Seller fails to cure within
fifteen (15) days after receiving notice of the Title Defect, (i) if the Title
Defect is not of a nature that results in immediate economic loss to the
Purchaser, Seller shall have the right, but not the obligation, to indemnify
Purchaser against all liability, loss, cost and expense resulting from the Title
Defect, in which event the Purchase Price shall not be reduced and the interest
subject to such title Defect shall be sold to Purchaser hereunder, but such
indemnity shall not be subject to any limitation on amount or included as a part
of the indemnity pursuant to Section 12.2, (ii) at or prior to the Closing,
Seller shall have the right, but not the obligation, to exclude the Interest
subject to the Title Defect from the sale hereunder, in which event the Purchase
Price shall be reduced by the value of such Interest as determined in accordance
with Sections 3.6 and 3.7, or (iii) the Interest subject to such Title Defect
shall be sold to Purchaser hereunder and the Purchase Price shall be reduced by
the value of the Title Defect as determined in accordance with Sections 3.6 and
3.7.  Except as provided in Section 3.12, the existence of a Title Defect shall
not result in Purchaser having any right to exclude any Interest from the sale
hereunder or to fail to perform its obligations at the Closing.


3.6          Value of Interest or Title Defect.  Exhibit “C” sets forth a value
allocation, proposed by Purchaser and acceptable to Seller, for each Interest
that has been identified prior to the execution of this Agreement.  The value,
for purposes of clause (ii) of Section 3.5, of any Interest listed in Exhibit
“B” shall be determined based upon the total values for such field in Exhibit
“C”.  The calculation of the a Title Defect shall be the difference between the
original net working interest represented in Exhibit “B” at the time of signing
and the net working interest as asserted in the Defect Notice.  For net revenue
interest defects, Purchaser shall provide sufficient data and calculation to
support its defect value.  If the value of an Interest not listed in Exhibit “B”
or of a Title Defect is to be determined for purposes of clauses (ii) or (iii)
of Section 3.5, within five (5) days after Seller elects not to cure the Title
Defect, fails to cure the Title Defect within the above described 15 day period,
or elects to exclude the Interest from the sale hereunder, Seller shall notify
Purchaser whether Seller agrees with Purchaser's proposed reduction in the
Purchase Price for
 
 





--------------------------------------------------------------------------------


such Interest or Title Defect, as the case may be.  If Seller does not agree
with Purchaser's proposed reduction, then the parties shall enter into good
faith negotiations and shall attempt to agree on the proposed reduction in the
Purchase Price, which in the case of a Title Defect pertaining to an Interest
listed in Exhibit “B” shall be determined based upon the total values for such
field set forth in Exhibit “C”.  An individual Title Defect that, based on the
stated calculation utilizing the Exhibit “C” value allocation, does not exceed
$10,000 (“Title Threshold”) will be deemed immaterial and will not qualify for
inclusion in any determination of the Adjusted Purchase Price.  The sum of the
qualifying Title Defects, having been reduced by the value of any Interest
Additions, shall only reduce the Purchase Price at Closing to the extent, and
only to the extent, the amount exceeds $250,000 (“Defect Deductible”).


3.7          Possible Upward Adjustment.  Promptly on discovery, but no later
than five (5) business days prior to Closing, Purchaser shall in good faith
notify Seller of any interest that would be an Asset hereunder, but that is not
listed, and such interest entitles Seller to receive a material increase in the
Net Revenue Interest shown on Exhibit “B” or obligates Seller to bear costs and
expenses in an amount materially less than the Working Interest shown on Exhibit
“B” without a proportionate change in Net Revenue Interest, with such interest
being an “Interest Addition”.  Purchaser acknowledges and agrees to comply with
the affirmative obligation set forth in the preceding sentence.  Seller shall
give Purchaser written notice of Interest Additions of which they become aware
as soon as possible, but in no event later than on or before five (5) days prior
to Closing.  Such notices shall be in writing and shall include (i) a
description of the Interest Addition, (ii) the basis for the Interest Addition,
(iii) the allocated value of the Interest affected by the Interest Addition
(based on the calculation methodology used for a Title Defect), (iv) the value
of the Interest Addition or the amount by which Seller (or Purchaser) believes
the allocated value of the Interest identified on Exhibit “B” has been increased
by the Interest Addition (“Value of Interest Addition”) and the associated
computations and supporting documentation.  The Value of the Interest Addition
shall be determined by the Parties in good faith based upon the allocated value
of the Interest affected on Exhibit ”B” and all factors relevant thereto .


3.8          Notices to Holders of Preferential Purchase Rights.  Seller has
heretofore sent or will send prior to Closing, letters to the parties shown in
Seller’s records as holding preferential purchase rights covering the Interests
listed in Exhibit “B”, if any, requesting a waiver of such rights as they may
apply to the transactions contemplated by this Agreement.  The form of such
notice offering to sell to such holder, in accordance with the contractual
provisions applicable to such right, those Interests covered by such right shall
be on substantially the terms hereof and for the portion of the Purchase Price
allocated to such Interests based upon the total values for such field in
Exhibit “C”, subject to adjustments in price in the same manner that the
Purchase Price is adjusted pursuant to Section 2.1 of this Agreement.  Prior to
Closing, Seller will provide Purchaser with copies of all Preferential Purchase
Rights’ letters.
 
 
 





--------------------------------------------------------------------------------



 
3.9          Exercise of Preferential Purchase Rights.  If, prior to Closing,
any holder of a preferential purchase right notifies Seller that it intends to
consummate the Purchase of the Interests to which its preferential purchase
right applies, then those Interests shall be excluded from the Assets to be
conveyed to Purchaser under this Agreement, and the Purchase Price shall be
reduced by the portion of the Purchase Price allocated to such Interests based
upon the total values for such field in Exhibit “C”; provided, however, that if
the holder of such preferential right fails to consummate the purchase of the
Interests covered by such right, then Seller shall so notify Purchaser, and
within fifteen (15) days after Purchaser's receipt of such notice from Seller,
Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, for a
price equal to the portion of the Purchase Price allocated to such Interests
based upon the total values for such field in Exhibit “C” and upon the other
terms of this Agreement, the Interests to which the preferential purchase right
applied.  All Interests for which a preferential purchase right has not been
asserted prior to the Closing by the holder of such right shall be sold to
Purchaser at the Closing pursuant to the provisions of this Agreement.  If one
or more of the holders of any such preferential purchase rights notifies Seller
subsequent to the Closing that it intends to assert its preferential purchase
right, Seller shall give notice thereof to Purchaser, whereupon Purchaser shall
satisfy all such preferential purchase right obligations of Seller to such
holders and shall indemnify and hold harmless Seller from and against any and
all claims, liabilities, losses, costs and expenses (including, without
limitation, court costs and reasonable attorneys' fees) in connection therewith,
and Purchaser shall be entitled to receive (and Seller hereby assigns to
Purchaser all of Seller’s rights to) all proceeds received from such holders in
connection with such preferential purchase rights.


3.10          Casualty Loss.  If prior to Closing any of the Assets are
substantially damaged or destroyed by fire or other casualty ("Casualty
Defect"), Seller shall notify Purchaser promptly after Seller learns of such
event.  Seller shall have the right, but not the obligation, to cure any such
Casualty Defect by repairing such damage or, in the case of personal Assets or
fixtures, replacing the Assets affected thereby with equivalent items, no later
than the date of Closing.  If any Casualty Defects exist at Closing, Purchaser
shall proceed to purchase the Assets affected thereby, and the Purchase Price
shall be reduced by the aggregate reduction in the value of such Assets on
account of such Casualty Defects, as determined by the mutual agreement of the
parties, or if the parties are unable to agree on such amount prior to Closing,
then such determination shall be made by a consultant mutually acceptable to the
parties, which consultant for the sole purposes of this Section 3.10 is
empowered to employ an appraiser knowledgeable in the field to assist consultant
in determining such value.  Notwithstanding anything to the contrary contained
herein, Seller shall be entitled to retain all insurance proceeds and claims
against other parties in respect of any such Casualty Defect.


          3.11          Environmental Defect (as to the Texas Properties Only).


3.11.1          Definitions.  For purposes of this Agreement:


“Environmental Defect” shall mean a well or property attributable to an Interest
in a Texas Property that is in material violation of Applicable Environmental
Law or where there is present a condition which requires Remediation under
Applicable Environmental Law (“Environmental Defect”)
 
 





--------------------------------------------------------------------------------



 
“Applicable Environmental Laws” shall mean all federal, state, municipal, or
local statutes, ordinances, laws, rules, orders or regulations pertaining to the
protection of the environment, including those relating to waste materials
and/or hazardous substances or materials, applicable to the Assets.


 “Remediate” or “Remediation” shall mean the undertaking and completion of any
remedial, removal, response, construction, closure, disposal or other corrective
actions required under Applicable Environmental Laws to correct or remove
material violations of Applicable Environmental Laws in the most cost effective
manner reasonably available, consistent with requirements of Applicable
Environmental Laws, taking into account that nonpermanent remedies (such as, by
way of example, but not by limitation or similarity, mechanisms to contain or
stabilize hazardous substances or materials, including monitoring site
conditions, natural attenuation, risk-based corrective action, institutional
controls, or other appropriate restrictions on the use of property, caps, dikes,
encapsulation, leachate collection system, etc.) may be the most cost effective
manner reasonably available.


“Remediation Value” shall mean the lesser of the value of the cost to Remediate
the affected Asset or the allocated value of the affected Interest based upon
the total values for such field as set forth in Exhibit “C.”


3.11.2  Notice of Environmental Defect.  Purchaser shall notify Seller in
writing, as soon as reasonably practicable after Purchaser has knowledge
thereof, and in any event by October 18, 2018, of any Environmental Defect
believed to be identified by Purchaser.  Such notice shall include (i) a copy of
the Site Assessment documentation that describes the Environmental Defect, (ii)
specific citation(s) to the provisions of applicable Environmental Law alleged
to be violated or requiring Remediation and the related facts that support the
assertion of the Environmental Defect, (iii) a description of the procedures or
actions recommended by Purchaser (or its consultant) to Remediate the alleged
Environmental Defect, and (iv) the cost to Remediate the Environmental Defect. 
Any matters which would otherwise constitute Environmental Defects but relate to
Assets located outside of the State of Texas or which are not specifically
raised in writing by Purchaser by September 18, 2018, shall conclusively be
deemed waived by Purchaser for all purposes including as a condition to close,
and claims for indemnifications or warranties.


3.11.3  Remedies for Environmental Defects.  As to any Environmental Defect
accepted by Seller or determined to be an Environmental Defect, Seller shall
have the election to:


a.
 Remediate such Environmental Defect at Seller’s sole cost and risk in
accordance with applicable Environmental laws, and there shall be no adjustment
to the Purchase Price in respect of such Environmental Defect;



b.
Reduce the Purchase Price by the applicable Remediation Value associated with
the Asset(s) affected by such Environmental Defect, in which event Seller shall
have no other or further obligation or liability in respect of such
Environmental Defect insofar as relates to the interests in the Assets conveyed;
provided, however, no downward adjustment of the Purchase Price on account of
Environmental Defects shall occur unless the aggregate sum of all Remediation
Values exceeds one percent (1%) of the Purchase Price (“Environmental Basket
Value”), and the amount of downward adjustment shall be the aggregate sum of all
Remediation Values exceeding the Environmental Basket Value;

 
 





--------------------------------------------------------------------------------



 
c.
Exclude from this Agreement the Asset which contains the Environmental Defect in
which event the Purchase Price shall be reduced by the value allocated to the
affected Interests based upon the total values for such field as set forth in
Exhibit “C”





3.12          Right to Terminate in the Event of Significant Title Defect,
Casualty Loss, Environmental Defect and/or Preferential Right Being Exercised as
to the Texas Properties Only.  In the event that the Purchase Price Adjustment
associated with any or all Title Defects, Casualty Losses, Environmental
Defects, or Assets excluded pursuant to the exercise of preferential rights is
in excess of fifteen percent (15%) of the Purchase Price, then Purchaser shall
have the right to terminate this Agreement prior to Closing with no further
obligation to Seller.




4.  REPRESENTATIONS OF SELLER


With respect to all of the Properties, Seller represents and warrants to
Purchaser that:


4.1          Existence.  Seller is a Texas entity duly organized, validly
existing and in good standing under the laws of the State of Texas and is duly
qualified to carry on its business in the state(s) where the Assets are located.


4.2          Power.  Seller has the partnership power to enter into and perform
this Agreement and the transactions contemplated hereby.  Subject to
preferential purchase rights and restrictions on assignment of the type
generally found in the oil and gas industry, and to rights to consent by,
required notices to, and filings with or other actions by governmental entities
where the same are customarily obtained subsequent to the assignment of oil and
gas interests and leases, the execution, delivery and performance of this
Agreement by Seller, and the transactions contemplated hereby, will not violate
(i) any provision of the certificate, articles of incorporation or bylaws of
Seller, (ii) any material agreement or instrument to which Seller is a party or
by which Seller or any of the Assets are bound, (iii) any judgment, order,
ruling, or decree applicable to Seller as a party in interest, or (iv) any law,
rule or regulation applicable to Seller.


4.3          Authorization.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby have been duly and validly
authorized by all requisite partnership action on the part of Seller.  This
Agreement has been duly executed and delivered on behalf of Seller, and at
Closing all documents and instruments required hereunder to be executed and
delivered by Seller shall have been duly executed and delivered.  This Agreement
does, and such documents and instruments shall, constitute legal, valid and
binding obligations of Seller enforceable in accordance with their terms,
subject, however, to the effect of bankruptcy, insolvency, reorganization,
moratorium and similar laws from time to time in effect relating to the rights
and remedies of creditors, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
 





--------------------------------------------------------------------------------


 

 
4.4          Brokers.  Seller has incurred no obligation or liability,
contingent or otherwise, for brokers' or finders' fees in respect of the matters
provided for in this Agreement which will be the responsibility of Purchaser and
any such obligation or liability that might exist shall be the sole obligation
of Seller.


With respect solely to the Assets located in the State of Texas, Seller
represents that:


4.5          Environmental Matters.  To Seller’s Knowledge, Seller has not
received any written notice that (i) the Texas Properties are not in compliance
with any Applicable Environmental Laws, except for such non-compliance which
would not be reasonably expected to result in a material adverse effect1, and
(ii) the Texas Properties are subject to any pending or threatened claims which
would require Seller, under Applicable Environmental Laws, to conduct any
investigation or remediation which are reasonably expected to result in a
material adverse effect.  Notwithstanding any other provision in this Agreement,
the representations and warranties set forth in this Section 4.5 are the
Seller’s sole and exclusive representations and warranties regarding
environmental matters.


4.6          Ownership in Assets and Equipment.  Seller represents that the sale
of the Assets will not violate any court or governmental order against it or
breach or result in default in any agreement to which it is a party.  Seller
also represents all monies held in suspense are as disclosed on Schedule 4.6.


4.7          No Litigation.  Except as described in Exhibit “E”, Seller has
received no notice of any suit, action, claim or other proceeding, nor is any
such item now pending or, to Seller’s knowledge, threatened before any court,
governmental agency against or in any manner related to the operation of the
Assets.


4.8          Basic Documents.  To the knowledge of Seller, all material
documents affecting the Assets (the “Basic Documents”) are in full force and
effect and constitute valid and binding obligations of the parties thereto.  To
the knowledge of Seller, all Basic Documents are identified on Schedule 4.10.


4.9          Production Sales Contracts.  Except as set forth on Schedule 4.9,
there exist no agreements or arrangements for the sale of production from the
Interests that cannot be terminated on greater than 90 days’ notice.


4.10          Disclaimer of Warranties.  THE EXPRESS REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN SECTIONS 4.1
 
 
 





--------------------------------------------------------------------------------


 
 
THROUGH 4.9 ABOVE ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND SELLER EXPRESSLY
DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES.  THE CONVEYANCE
DELIVERED AT CLOSING WILL BE A CONVEYANCE WITHOUT WARRANTY OF TITLE, EXCEPT BY,
THROUGH AND UNDER SELLER BUT NOT OTHERWISE.  WITHOUT LIMITATION OF THE
FOREGOING, THE ASSETS SHALL BE CONVEYED PURSUANT HERETO WITHOUT ANY WARRANTY OR
REPRESENTATION WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE RELATING TO THE
CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO
THE MODELS OR SAMPLES OF MATERIALS OR MERCHANTABILITY OF ANY EQUIPMENT OR ITS
FITNESS FOR ANY PURPOSE, AND, EXCEPT AS PROVIDED OTHERWISE IN THE FIRST SENTENCE
OF THIS PARAGRAPH, WITHOUT ANY OTHER EXPRESS, IMPLIED, STATUTORY OR OTHER
WARRANTY OR REPRESENTATION WHATSOEVER. PURCHASER SHALL HAVE INSPECTED, OR DEEMED
TO HAVE WAIVED, ITS RIGHT TO INSPECT, THE ASSETS FOR ALL PURPOSES AND SATISFIED
ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND
SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO THE
PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES, SOLID WASTES, ASBESTOS
AND OTHER MAN MADE FIBERS, OR NATURALLY OCCURRING RADIOACTIVE MATERIALS
("NORM").  PURCHASER ACKNOWLEDGES THAT THE ASSETS MAY HAVE BEEN USED FOR
EXPLORATION, DEVELOPMENT AND PRODUCTION OF HYDROCARBONS AND THERE MAY BE
HYDROCARBONS, PRODUCED WATER, WASTES, SCALE, NORM, HAZARDOUS SUBSTANCES OR OTHER
SUBSTANCES OR MATERIALS LOCATED IN, ON OR UNDER THE ASSETS OR ASSOCIATED WITH
THE ASSETS. WELLS, PERSONAL PROPERTY, AND REAL PROPERTY INCLUDED IN THE ASSETS
MAY CONTAIN ASBESTOS, NORM OR OTHER HAZARDOUS SUBSTANCES.  NORM MAY AFFIX OR
ATTACH ITSELF TO THE INSIDE OF WELLS, PIPELINES, MATERIALS AND EQUIPMENT AS
SCALE, OR IN OTHER FORMS.  THE WELLS, MATERIALS AND EQUIPMENT LOCATED ON THE
ASSETS OR INCLUDED IN THE ASSETS MAY CONTAIN NORM AND OTHER WASTES OR HAZARDOUS
SUBSTANCES.  NORM CONTAINING MATERIAL OR OTHER WASTES OR HAZARDOUS SUBSTANCES
MAY HAVE COME IN CONTACT WITH VARIOUS ENVIRONMENTAL MEDIA, INCLUDING WATER,
SOILS OR SEDIMENT.  SPECIAL PROCEDURES MAY BE REQUIRED FOR THE ASSESSMENT,
REMEDIATION, REMOVAL, TRANSPORTATION OR DISPOSAL OF ENVIRONMENTAL MEDIA, WASTES,
ASBESTOS, NORM AND OTHER HAZARDOUS SUBSTANCES FROM THE ASSETS.  PURCHASER IS
RELYING SOLELY UPON ITS OWN INSPECTION OF THE ASSETS, AND PURCHASER SHALL ACCEPT
ALL OF THE SAME IN THEIR "AS IS", "WHERE IS" CONDITION.  ALSO WITHOUT LIMITATION
OF THE FOREGOING, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA,
 
 
 





--------------------------------------------------------------------------------


 
 
 
REPORTS, RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR
HEREAFTER FURNISHED OR MADE AVAILABLE TO PURCHASER IN CONNECTION WITH THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, RELATIVE TO PRICING ASSUMPTIONS, OR
QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE
PROPERTIES OR THE ABILITY OR POTENTIAL OF THE ASSETS TO PRODUCE HYDROCARBONS OR
THE ENVIRONMENTAL CONDITION OF THE PROPERTIES OR ANY OTHER MATTERS CONTAINED IN
ANY MATERIALS FURNISHED OR MADE AVAILABLE TO PURCHASER BY SELLER OR BY SELLER’S
AGENTS OR REPRESENTATIVES.  ANY AND ALL SUCH DATA, RECORDS, REPORTS,
PROJECTIONS, INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY
SELLER OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO PURCHASER ARE PROVIDED TO
PURCHASER AS A CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF
OR AGAINST SELLER AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT PURCHASER'S
SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BYLAW.
 
5.  REPRESENTATIONS OF PURCHASER


Purchaser represents and warrants to Seller that:


5.1          Existence.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to carry on its business in the state(s) where the Assets are
located;


5.2           Power.  Purchaser has the corporate power to enter into and
perform this Agreement and the transactions contemplated hereby.  Subject to
applicable requirements under the HSR Act, and to rights to consent by, required
notices to, and filings with or other actions by governmental entities where the
same are customarily obtained subsequent to the assignment of oil and gas
interests and leases, the execution, delivery and performance of this Agreement
by Purchaser, and the transactions contemplated hereby, will not violate (i) any
provision of the certificate or articles of incorporation or bylaws of
Purchaser, (ii) any material agreement or instrument to which Purchaser is a
party or by which Purchaser is bound, (iii) any judgment, order, ruling, or
decree applicable to Purchaser as a party in interest, or (iv) any law, rule or
regulation applicable to Purchaser.


5.3          Authorization.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby have been duly and validly
authorized by all requisite corporate action on the part of Purchaser.  This
Agreement has been duly executed and delivered on behalf of Purchaser, and at
Closing all documents and instruments required hereunder to be executed and
delivered by Purchaser shall have been duly executed and delivered.  This
Agreement does, and such documents and instruments shall, constitute legal,
valid and binding obligations of Purchaser enforceable in accordance with their
terms, subject, however, to the effect of bankruptcy, insolvency,
reorganization, moratorium and similar laws from time to time in effect relating
to the rights and remedies of creditors, as well as to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
 





--------------------------------------------------------------------------------


 

 
5.4          Brokers.  Purchaser has incurred no obligation or liability,
contingent or otherwise, for brokers' or finders' fees in respect of the matters
provided for in this Agreement which will be the responsibility of Seller and
any such obligation or liability that might exist shall be the sole obligation
of Purchaser.


5.5          Further Distribution.  Purchaser is acquiring the Assets for its
own account and not with a view to, or for offer or resale in connection with, a
distribution thereof within the meaning of the Securities Act of 1933 and the
rules and regulations pertaining to it or a distribution thereof in violation of
any applicable securities laws.


5.6          Purchaser’s Sole Reliance on Own Investigation.  Purchaser has,
subject to necessary third party operator approval as to those Assets not
operated by Seller, availed itself of the opportunity to conduct a
pre-acquisition review of the Assets.  Purchaser is purchasing the Assets solely
in reliance on Purchaser’s own investigation of the Assets, and the
representations of Seller contained in this Agreement.


                    5.7          Knowledge and Experience.  (i) Purchaser is an
experienced and knowledgeable investor in the oil and gas business and other
business and financial matters, and is in the business of purchasing, owning,
developing and operating oil and gas properties.  Purchaser has (and had prior
to negotiations regarding the Assets) such knowledge and experience in the
ownership and operation of oil and gas properties and financial and business
matters as to be able to evaluate the merits and risks of an investment in the
Assets.  Purchaser is able to bear the risks of purchasing and owning the Assets
and understands the risks of, and other considerations relating to, a purchase
of the Assets as an investment, (ii) Purchaser and its predecessor company owns
and operates the W. Whittier and Bellevue fields.  Purchaser has knowledge of
all material and relevant things affecting those Assets and has incorporated
that knowledge into its assessment of the value of the Assets.


6.  PRE‑CLOSING OBLIGATIONS OF SELLER


6.1          Physical Inspection.  Seller shall give Purchaser, or Purchaser’s
authorized representatives, at reasonable times before the Closing Date and upon
adequate notice to Seller, physical access to the Assets for the purpose of
inspecting same.  As to Properties operated by others, Seller shall only be
required to request access from the current operator thereof.  Purchaser agrees
to comply fully with the rules, regulations and instructions issued by Seller or
any operator of the Assets regarding the actions of Purchaser while upon,
entering or leaving such Assets, and Purchaser agrees to not unreasonably
interfere with the normal operation of the Assets.  Purchaser’s environmental
investigation of the Assets shall be limited to conducting a Phase I
Environmental Site Assessment of the Texas Properties in accordance with the
American Society for Testing and Materials (A.S.T.M.) Standard Practice
Environmental Site Assessments: Phase I Environmental Site Assessment Process
(Publication Designation: E1527-13) or Phase I Environmental Site Assessment
Process for Forestland or Rural Property (Publication Designation: E 2247-16)
and
 
 
 





--------------------------------------------------------------------------------


 
 
any visual inspections and record reviews relating to the Assets that Buyer
deems reasonably necessary or appropriate to assess the condition of the Assets
and their compliance with Environmental Laws (“Site Assessment”), and shall not
include any invasive sampling of materials, soils, or groundwater on the
Assets.  At Seller’s discretion, Purchaser shall be accompanied by Seller’s
representative at the Site Assessment.  Purchaser shall furnish, free of costs,
Seller with a copy of any Site Assessment or other written report related to any
Site Assessment, including all drafts of any such Site Assessment or other
written report, prepared by or for Purchaser as soon as reasonably possible
after it is prepared.  All environmental reports, including any Site Assessment,
prepared by or for Purchaser shall be maintained in strict confidence and for
use solely in connection with Purchaser’s evaluation of the Assets.  Except for
the obligations to provide reports to Seller as set forth in the preceding
sentence, if Closing does not occur, such reports, shall not be disclosed to any
other party except to the extent required by applicable law and any such reports
or information relating to the Site Assessment shall be deemed the property of
Seller (and all such reports or information shall be provided to Seller, or
destroyed by Purchaser, at Seller’s request).


                6.2          Exculpation and Indemnification.  If Purchaser (a)
exercises rights of access under this Article 6 or otherwise, or (b) conducts
examinations or inspections under this Section or otherwise, then (i) such
access, examination and inspection shall be at Purchaser’s sole risk, cost and
expense and Purchaser waives and releases all claims against Seller (and its
affiliates and the respective directors, partners, members, officers, employees,
attorneys, contractors, agents and successors and assigns of such parties)
arising in any way therefrom or in any way connected therewith or arising in
connection with the conduct of its directors, partners, members, officers,
employees, attorneys, contractors, agents and successors and assigns of such
parties in connection therewith and (ii) Purchaser shall indemnify, defend and
hold harmless the Seller Indemnitees from any and all claims, actions, causes of
action liabilities, damages, losses, costs or expenses (including court costs
and reasonable attorneys’ fees), or liens or encumbrances for labor or
materials, arising out of or in any way connected with such matters.  THE
FOREGOING RELEASE AND INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH CLAIMS,
ACTIONS, CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE
OUT OF (i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT
NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF ANY INDEMNIFIED PARTY,OR (ii) STRICT
LIABILITY.


6.3          Operations.  From the date of this Agreement until Closing (the
"Interim Period"), Seller (i) shall consult with Purchaser with respect to all
material decisions to be made with respect to the Assets thereto, (ii) shall
operate, or if it is not the operator shall use reasonable efforts to ensure
that the operator operates, the Assets as a reasonably prudent operator, (iii)
shall act with respect to the Assets in good faith and in accordance with its
best business judgment as if the Assets were not being sold to Purchaser
hereunder, (iv) shall exercise reasonable diligence in safeguarding and
maintaining secure and confidential all geological and geophysical maps,
confidential reports and data in its possession relating to the Assets, and (v)
shall not transfer, sell, hypothecate, encumber or otherwise dispose of any of
the Assets (other than as required in connection with the exercise by third
parties of preferential rights to purchase any of the Assets).
 
 





--------------------------------------------------------------------------------


 

 
6.4          Permissions.  During the Interim Period Seller will use reasonable
efforts to obtain all permissions, approvals, and consents by federal, state and
local governmental authorities and others as may be required to consummate the
sale contemplated hereunder (excluding governmental permissions, approvals, and
consents which are customarily obtained after the assignment of an oil and gas
lease or interest).


6.5          Seller’s Disclosure of Information.  Seller agrees to provide
Purchaser access to all documents in Seller’s possession related to the Assets,
but excluding any such documents that are subject to attorney-client privilege
or the work product doctrine, at least fifteen (15) days prior to Closing. 
Based upon their existence or capacity to be generated for the type of interest
or ownership offered by Seller, these documents and information shall include,
but not be limited to, gas balancing statements, production history, engineering
reports, revenue and expense statements, all records necessary to reconstruct
financial information associated with Assets, copies of revenue check stubs,
equipment inventories, title opinions, assignments and conveyance documents,
Authorities For Expenditure (AFE), written notification regarding changes
affecting Assets from its Operator, and any material changes to Assets known to
Seller.


   6.6          Lien Releases.  Seller will use reasonable efforts provide
Purchaser with lien releases and/or necessary documents to settle claims that
may arise from operators or other interest holders in the Assets located in
Texas or additional parties affected by the sale of the Assets located in Texas
promptly upon Purchaser’s request.


   6.7          Purchaser’s Due Diligence.  Seller is aware that Purchaser may
perform an evaluation of Assets.  Seller agrees to exercise reasonable efforts
to respond to any questions that arise upon Seller’s acceptance of this
Agreement.


ALL MATERIALS, DOCUMENTS, AND OTHER INFORMATION, MADE AVAILABLE TO PURCHASER AT
ANY TIME IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY, WHETHER MADE
AVAILABLE PURSUANT TO THIS SECTION OR OTHERWISE, ARE MADE AVAILABLE TO IT AS AN
ACCOMMODATION, AND, EXCEPT FOR SELLER’S WARRANTIES, WITHOUT REPRESENTATION OR
WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED OR STATUTORY, AS TO THE ACCURACY
AND COMPLETENESS OF SUCH MATERIALS, DOCUMENTS, AND OTHER INFORMATION OR AS TO
WHETHER SUCH MATERIALS, DOCUMENTS, AND OTHER INFORMATION CONTAINS A
MISREPRESENTATION FOR THE PURPOSES OF APPLICABLE SECURITIES LAWS.  TO THE
MAXIMUM EXTENT PERMITTED BY LAW, EXCEPT FOR SELLER’S WARRANTIES, ANY RELIANCE
UPON OR CONCLUSIONS DRAWN THEREFROM BY PURCHASER SHALL BE AT PURCHASER’S RISK
AND SHALL NOT GIVE RISE TO ANY LIABILITY OF OR AGAINST SELLER.  PURCHASER HEREBY
WAIVES AND RELEASES (AND SELLER EXPRESSLY DISCLAIMS) ANY CLAIMS ARISING UNDER
THIS AGREEMENT, COMMON LAW OR ANY STATUTE ARISING OUT OF OR RELATED TO ANY
MATERIALS, DOCUMENTS OR INFORMATION PROVIDED TO BUYER OR SELLER’S PROVISION OF
SALE TO PURCHASER.
 
 

 





--------------------------------------------------------------------------------




7.  PRE‑CLOSING OBLIGATIONS OF PURCHASER


7.1          Confidentiality.  Purchaser shall cause any information and data
furnished or made available by Seller, to be kept confidential to Purchaser and
its officers, employees, and representatives in connection with this Agreement
or Purchaser's investigation of the Assets, to be maintained in confidence and
not to be used for any purpose other than in connection with this Agreement or
Purchaser's investigation of the Assets; provided, however, that the foregoing
obligation shall terminate on the earlier to occur of (i) Closing, (ii) such
time as the information or data in question is disclosed to Purchaser by a third
party that is not obligated to Seller to maintain same in confidence or (iii)
such time as the information or data in question becomes generally available to
the oil and gas industry other than through the breach of the foregoing
obligation.  The obligations of Purchaser under this Section 7.1 shall be in
addition to, and not in lieu of, Purchaser's obligations under any
confidentiality agreements relating to the Assets previously executed by
Purchaser.


7.2          Return of Data.  Purchaser agrees that if this Agreement is
terminated for any reason whatsoever, Purchaser shall promptly return to Seller
all information and data furnished to Purchaser, its officers, employees, and
representatives in connection with this Agreement or Purchaser's investigation
of the Assets.




8.  SELLER’S CONDITIONS OF CLOSING


Seller’s obligation to consummate the transactions provided for herein is
subject to the satisfaction or waiver by Seller of the following conditions:


8.1          Representations.  The representations and warranties of Purchaser
contained in Article 5 shall be true and correct in all material respects on the
date of Closing as though made on and as of that date.


8.2          Performance.  Purchaser shall have performed in all material
respects the obligations, covenants and agreements hereunder to be performed by
it at or prior to the Closing.


8.3          Pending Matters.  No suit, action or other proceeding by a third
party or a governmental authority shall be pending or threatened which seeks
substantial damages from Seller in connection with, or seeks to restrain, enjoin
or otherwise prohibit, the consummation of the transactions contemplated by this
Agreement.


8.4          Bonds.  Purchaser shall have delivered to Seller either:  (i)
copies of any bonds, in form and substance and issued by a corporate surety
satisfactory to Seller, covering any Seller operated Interests required under
any laws, rules or regulations of any federal, Indian, state of local
governmental agencies having jurisdiction over the Assets; or (ii) a commitment
by a surety company, satisfactory to Seller, to issue such bonds upon Closing.
 

 





--------------------------------------------------------------------------------




9.  PURCHASER'S CONDITIONS OF CLOSING


Purchaser's obligation to consummate the transactions provided for herein is
subject to the satisfaction or waiver by Purchaser of the following conditions:


9.1          Representations.  The representations and warranties of Seller
contained in Article 4 shall be true and correct in all material respects on the
date of Closing as though made on and as of that date.


9.2          Performance.  Seller shall have performed in all material respects
the obligations, covenants and agreements hereunder to be performed by it at or
prior to the Closing.


9.3          Pending Matters.  No suit, action or other proceeding by a third
party or a governmental authority shall be pending or threatened which seeks
substantial damages from Purchaser in connection with, or seeks to restrain,
enjoin or otherwise prohibit, the consummation of the transactions contemplated
by this Agreement.  In giving this opinion, Seller’s counsel may rely upon
certificates of governmental officials and of Seller’s officers as to matters of
fact, and may qualify the opinion with such other assumptions and exceptions as
are reasonable under the circumstances.


9.4          Litigation.  Except as described in Exhibit “E”, there shall be no
legal, administrative or arbitration proceeding pending or threatened against
Seller or directly involving the Assets adversely affecting the value of the
Assets after Closing.




10.  EFFECTIVE DATE AND CLOSING


10.1          Effective Date:  The effective date of this transaction shall be
March 1, 2018.


10.2          Time and Place of Closing.  If the conditions to Closing have been
satisfied or waived, the consummation of the transactions contemplated hereby
("Closing") shall be held on or before seventy-five (75)  days following the
execution of this Agreement, at the offices of Seller


10.3          Closing Obligations.  At the Closing,



(a)
Seller shall execute, acknowledge and deliver the assignment in the form shown
on Exhibits “F-1” through “F-4” which will convey title to the Assets to
Purchaser, and deliver possession thereof to Purchaser;




(b)
Seller shall deliver to Purchaser all relevant records pertaining to the Assets
in Seller’s possession not already delivered to Purchaser hereunder;



(c)          Purchaser shall make the payment described in Section 2.1;



(d)
Seller and Purchaser shall execute, acknowledge and deliver transfer orders or
letters in lieu thereof directing all purchasers of production to make payment
to Purchaser of proceeds attributable to all of the production from the
Interests to Purchaser; and

 
 





--------------------------------------------------------------------------------


 

 

(e)
Seller and Purchaser shall execute such other instruments and take such other
action as may be necessary to carry out its obligations under this Agreement.



11.  POST‑CLOSING OBLIGATIONS


11.1          Calculation of Adjusted Purchase Price.  As soon as reasonably
practicable after Closing but no later than ninety (90) days following Closing,
Seller shall prepare, in accordance with this Agreement and with generally
accepted accounting principles consistently applied, and deliver to Purchaser a
statement setting forth each adjustment to the Purchase Price and showing the
calculation of such adjustments.  As soon as reasonably practicable, Purchaser
shall deliver to Seller a written report containing any changes that Purchaser
proposes be made to such statement.  The parties shall undertake to agree on the
Adjusted Purchase Price no later than one hundred twenty (120) days after
Closing.


11.2          Further Assurances.  After Closing, Seller and Purchaser agree to
take such further actions and to execute, acknowledge and deliver all such
further documents that are necessary or useful in carrying out the purposes of
this Agreement or of any document delivered pursuant hereto.


12.          INDEMNIFICATION


Section 12.1          Assumption and Indemnification By Purchaser.  From and
after the Closing, Purchaser shall fully assume, perform, pay and discharge and
indemnify and hold Seller and Seller’s partners, members, all their affiliates,
and all their respective directors, partners, members, officers, employees,
attorneys, contractors, subcontractors, insurers, agents, successors, and
assigns (collectively “Seller Indemnitees”) harmless from and against any and
all claims, actions, causes of action, liabilities, obligations, losses,
damages, costs or expenses (including court costs and consultants’ and
reasonable attorneys’ fees) of any kind or character (individually a “Seller’s
Indemnified Claim” and collectively “Seller’s Indemnified Claims”) arising out
of or related to:


(a)          any misrepresentation or breach of any representation, warranty,
covenant or agreement of Purchaser contained in this Agreement;


(b)          the Assets, and the ownership, operation or use thereof, and any
liability, loss, claim or obligation arising thereunder or with respect thereto,
that accrued or otherwise arose on or after the date of Closing (including,
without limitation, those arising under the contracts and agreements described
in Section 1.2 (d) above);


(c)          the condition of the Assets (“Condition of the Assets”, including,
without limitation, within such matters all obligations to properly plug and
abandon, re-plug and re-abandon, any and all wells located on the Assets, to
restore the surface and subsurface of the Assets and to comply with, or to bring
the Assets into compliance with, Applicable Environmental Laws, including
conducting any Remediation activities which may be required on or otherwise in
connection with activities on the Assets), regardless of whether such condition
or the events giving rise to such condition arose or occurred before, on or
after the Effective Date; and
 
 





--------------------------------------------------------------------------------



 
(d)          any defect meeting the criteria of an environmental or title defect
under this agreement, whether or not discovered, cured or adjusted for in the
purchase price


THE FOREGOING ASSUMPTIONS AND INDEMNIFICATIONS SHALL APPLY WHETHER OR NOT SUCH
DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS, ACTIONS, CAUSES OF ACTION,
LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE OUT OF (i) NEGLIGENCE
(INCLUDING SOLE NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT NEGLIGENCE, ACTIVE OR
PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF ANY INDEMNIFIED PARTY, OR (ii) STRICT LIABILITY.


Section 12.2          Indemnification By Seller.  From and after Closing, Seller
shall indemnify and hold Purchaser and its directors, officers, employees,
attorneys, contractors, subcontractors, insurers, and agents (collectively,
“Purchaser Indemnitees”) harmless from and against any and all claims, actions,
causes of action, liabilities, obligations, losses, damages, costs or expenses
(including court costs and consultants and reasonable attorneys' fees)
(individually a “Purchaser’s Indemnified Claim” and collectively “Purchaser’s
Indemnified Claims”) arising out of or related to any misrepresentation or
breach of any representation, warranty, covenant or agreement of Seller
contained in this agreement, except to the extent otherwise provided in Section
12.1; provided, however, Seller shall not be obligated to indemnify the
Purchaser Indemnitees under this Section for any Purchaser Indemnified Claim
except to the extent, if any, that the aggregate of all of Purchaser’s
Indemnified Claims exceeds two percent (2%) of the Purchase Price, and then only
to the extent of such excess.


Section 12.3          Notice of Claim.  If indemnification pursuant to Section
12.1 or 12.2 is sought, the party seeking indemnification (the “Indemnitee”)
shall give written notice to the indemnifying party (the “Indemnifying Party”)
of an event giving rise to the obligation to indemnify, such written notice to
describe in reasonable detail the factual basis for such claim, and shall allow
the Indemnifying Party to assume and conduct the defense of the claim or action
with counsel reasonably satisfactory to the Indemnitee, and cooperate with the
Indemnifying Party in the defense thereof.  The Indemnitee shall have the right
to employ separate counsel to represent the Indemnitee if the Indemnitee is
advised by counsel that an actual conflict of interest makes it advisable for
the Indemnitee to be represented by separate counsel and the reasonable expenses
and fees of such separate counsel shall be paid by the Indemnifying Party.


Section 12.4          No Commissions Owed.  Seller agrees to indemnify and hold
the Purchaser Indemnitees harmless from and against any and all claims, actions,
causes of action, liabilities, damages, losses, costs or expenses (including
court costs and reasonable attorneys' fees) of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by, or on behalf of, Seller with any broker or finder in connection
with this
 
 
 





--------------------------------------------------------------------------------


 
Agreement or the transaction contemplated hereby.  Purchaser agrees to indemnify
and hold the Seller Indemnitees harmless from and against any and all claims,
actions, causes of action, liabilities, damages, losses, costs or expenses
(including court costs and reasonable attorneys' fees) of any kind or character
arising out of or resulting from any agreement, arrangement or understanding
alleged to have been made by, or on behalf of, Purchaser with any broker or
finder in connection with this Agreement or the transaction contemplated hereby.


Section 12.5          Calculation of Loss.


(a)          The amount of any losses for which indemnification is provided
under this Section 12 shall be net of any amounts actually recovered or
recoverable by the indemnified party under insurance policies with respect to
such losses (net of any tax or expenses incurred in connection with such
recovery).  Purchaser shall use its reasonable efforts to recover under
insurance policies any losses prior to seeking indemnification under this
Agreement.  To the extent that indemnification for any loss is provided under
this Section 12 and subsequently amounts are recovered by the Indemnitee under
insurance policies with respect to such loss or from any third party pursuant to
third-party indemnification agreements, the Indemnitee shall pay to the
Indemnifying Party all such amounts recovered by the Indemnitee promptly
following the receipt of such amounts.


(b)          If the amount of any loss for which indemnification is provided
under this Section 12 gives rise to a Tax Benefit (as defined below) to the
Indemnitee making the Indemnification Claim, then the Indemnification Claim
shall be reduced to take account of any Tax Benefit realized by the Indemnitee
arising from the incurrence or payment of any such loss.  If any such Tax
Benefit is actually realized before the date of an indemnification payment, such
indemnification payment shall be reduced to take into the account the reduction
in the relevant loss as a result of such Tax Benefit.  If such Tax Benefit is
actually realized after the date of an indemnification payment, the Indemnitee
shall promptly after such Tax Benefit is actually realized make a payment to the
applicable Indemnifying Party to take into account the reduction in the relevant
loss as a result of such Tax Benefit; such payments by an Indemnitee not to
exceed the indemnification payments previously received by such Indemnitee from
the Indemnifying Party in respect of such Loss. For purposes of this Section
12.5(b), a Tax Benefit is an amount by which the tax liability of the applicable
party (or affiliated group of corporations filing a consolidated tax return
including the applicable party) is actually reduced (including by deduction,
reduction of income by virtue of increased tax basis or otherwise, entitlement
to refund, credit or otherwise) plus any related interest received from the
relevant taxing authority, and any such Tax Benefit is “actually realized” to
the extent that such Tax Benefit can be realized in the current taxable period
or year or in any tax return with respect thereto (including through a carryback
to a prior taxable period) or in any taxable period or year prior to the date of
the Indemnification Claim.


Section 12.6          Tax Treatment of Indemnity Payments.  Seller and Purchaser
agree to treat any indemnity payment made pursuant to this Agreement as an
adjustment to the Purchase Price for federal, state, local and foreign income
tax purposes.


13.  TERMINATION
 
 





--------------------------------------------------------------------------------



 
13.1          Right of Termination.  This Agreement and the transactions
contemplated hereby may be terminated at any time at or prior to the Closing:


(a)          By mutual consent of the parties;


(b)          Pursuant to Section 3.12, or



(c)
By either party if the Closing shall not have occurred on or before forty-five
(45) days (or any extensions provided for herein) following the execution of
this Agreement.



13.2          Effect of Termination.  If this Agreement is terminated pursuant
to Section 13.1, this Agreement shall become void and of no further force or
effect (except for the provisions of Sections 7.1 and 7.2, which shall continue
in full force and effect); provided, however, that if either party is in
material default of its obligations under this Agreement at the time this
Agreement is so terminated, such defaulting party shall continue to be liable to
the other party in respect of such default and such liability shall not be
affected by such termination.  The parties agree that Purchaser’s inability to
secure suitable financing for this Agreement shall not be a material default of
Purchaser’s obligations under this Agreement.


14.  TAXES


14.1          Apportionment of Taxes.  Any and all taxes, levies, imposts,
duties, assessments, charges and withholdings and similar charges imposed or
required to be collected by or paid over to any governmental authority,
including any interest, penalties, fines, assessments or additions imposed with
respect to the foregoing other than income, franchise, net worth and employment
taxes. ("Asset Taxes") with respect to the tax period in which the Effective
Date occurs shall be apportioned as of the Effective Date between Seller and
Purchaser, with Asset Taxes allocated to the period ending immediately before
the Effective Date being apportioned to Seller and Asset Taxes allocated to the
period beginning on the Effective Date being apportioned to Purchaser.  For
these purposes, ad valorem, property, and similar taxes imposed on or with
respect to the Assets on a periodic basis shall be prorated based on the number
of days during such tax period which fall on each side of the Effective Date,
and taxes imposed on production, severance, or sale of oil or gas derived from
the Assets assessed with respect to such tax period shall be allocated to the
portion of such tax period in which the production, severance, or sale giving
rise to such taxes occurred. With respect to any of the Interests which are not
Seller operated, Seller and Purchaser shall agree on the manner in which Asset
Taxes will be remitted to the operator of the affected Interests.  If Seller
remits the Asset Taxes to the operator, Purchaser shall reimburse Seller for its
apportioned share of such Asset Taxes as determined under this paragraph.  If
Purchaser remits the Asset Taxes to the operator, Seller shall reimburse
Purchaser for its apportioned share of such Asset Taxes as determined under this
paragraph. If either party pays any taxes that are apportioned to the other
party under this Section 14.1, to the extent such amount was not taken into
account under Section 2.1 in determining the final Adjusted Purchase Price, the
party to which such taxes are apportioned under this Section 14.1 shall promptly
reimburse the other party for such amount within fifteen days.
 
 





--------------------------------------------------------------------------------



 
14.2          Sales Taxes.          Purchaser agrees to be solely responsible,
and shall indemnify and hold Seller (and its affiliates, and its and their
directors, officers, employees, attorneys, contractors and agents) harmless, for
any and all sales, transfer or other similar taxes (including related penalty,
interest or legal costs) due by virtue of this transaction on the Interests
transferred pursuant hereto.


14.3          Cooperation.          Each party to this Agreement shall provide
the other party with reasonable access to all relevant documents, data and other
information which may be required by the other party for the purpose of
preparing tax returns and responding to any audit by any taxing jurisdiction. 
Each party to this Agreement shall cooperate with all reasonable requests of the
other party made in connection with contesting the imposition of taxes. 
Notwithstanding anything to the contrary in this Agreement, neither party to
this Agreement shall be required at any time to disclose to the other party any
tax returns or other confidential tax information.


15.  MISCELLANEOUS


15.1          Exclusive Remedy.The sole and exclusive remedy of Purchaser with
respect to the Assets shall be pursuant to the express provisions of this
Agreement.  Without limitation of the foregoing, the sole and exclusive remedy
of Purchaser for any and all (a) claims relating to any representations,
warranties, covenants and agreements contained in this Agreement, (b) other
claims pursuant to or in connection with this Agreement and (c) other claims
relating to the Assets and the purchase and sale thereof shall be any right to
indemnification from such claims that is expressly provided in this Agreement,
and if no such right of indemnification is expressly provided, then such claims
are hereby waived to the fullest extent permitted by law.  Purchaser hereby
waives, to the fullest extent permitted under applicable law, any right to
contribution against Seller (including, without limitation, any contribution
claim arising under any applicable environmental law) and any and all other
rights, claims and causes of action it may have against Seller arising under or
based on any federal, state or local statute, law, ordinance, rule or regulation
or common law or otherwise.


15.2          Governing Law.          This Agreement and all assignments and
other instruments executed in accordance with it shall be governed by and
interpreted in accordance with the laws of the State of Texas except to the
extent to which the laws of the state in which the Assets reside must apply.


15.3          Entire Agreement.          This Agreement, together with any
confidentiality agreements relating to the Assets previously executed by
Purchaser, constitute the entire agreement between the parties and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties.  No supplement, amendment, alteration, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the parties hereof.


15.4          Waiver.          No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.
 
 





--------------------------------------------------------------------------------



 
15.5          Captions.          The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.


15.6          Assignment.          Neither party hereto shall assign this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the other party and any assignment made without such consent
shall be void; provided, however, that Purchaser shall have the right to assign
with the approval of Seller all or any portion of the rights and obligations
under this Agreement to an entity under the common control of the Purchaser or
Purchaser’s employees or consultants.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.


15.7          Notices.          Any notice provided or permitted to be given
under this Agreement shall be in writing, and may be served by personal delivery
or by depositing same in the mail, addressed to the party to be notified,
postage prepaid, and registered or certified with a return receipt requested. 
Notice deposited in the mail in the manner hereinabove described shall be deemed
to have been given and received on the date of the delivery as shown on the
return receipt.  Notice served in any other manner, including electronic
transmittals, shall be deemed to have been given and received only if and when
actually received by the addressee.  For purposes of notice, the addresses of
the parties shall be as follows:
 
Seller’s Mailing Address:
West Coast Energy Properties, LP
 
Longfellow WC, LLC General Partner
 
Stack Play 2015, LLC
 
16803 Dallas Parkway
 
Addison, Texas 75001-5212
   
Attention:
Todd C. Dutton, President
   
With a copy to:
901 Main Avenue, The Towers at Merritt River
 
Office 4085
 
Norwalk, CT 06851 US
 
Office:  +1 203 961 5256
 
Email:    William.Bradley@ge.com
   
Attention:
William Bradley
 
 
 
Purchaser's Address:
Royale Energy, Inc.
 
1870 Cordell Ct., Suite 210
 
El Cajon, California 92020
   
Attention:
Rod Eson, CEO



 





--------------------------------------------------------------------------------


Each party shall have the right, upon giving ten (10) days' prior notice to the
other in the manner hereinabove provided, to change its address for purposes of
notice.


15.8          Expenses.          Except as otherwise provided herein, each party
shall be solely responsible for all expenses incurred by it in connection with
this transaction (including, without limitations, fees and expenses of its own
counsel and accountants).


15.9          Severability.If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either party.


15.10          Publicity.Seller and Purchaser shall consult with each other with
regard to all publicity and other releases issued at or prior to Closing
concerning this Agreement and the transactions contemplated hereby and, except
as required by applicable law or the applicable rules or regulations of any
governmental body or stock exchange, neither party shall issue any publicity or
other release without the prior written consent of the other party.


15.11          Survival.The representations, covenants and obligations of the
parties under this Agreement shall survive the Closing.


15.12          Counterparts.          This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


15.13          Exhibits.All exhibits attached to this Agreement are incorporated
herein by this reference as though fully set forth at length.


15.14          Confidentiality of Agreement.With the exception of the disclosure
that this transaction occurred, and any disclosures required by law or court
order or to file the assignments of record or to enforce this Agreement through
legal process Purchaser and Seller agree that the specific terms of this
Agreement shall remain confidential unless a specific written agreement is made
between Purchaser and Seller.


15.15          Execution of Agreement.          This Agreement will be binding
upon its execution by an authorized officer of Seller and Purchaser.


In witness hereof, the parties have executed this Agreement as of the date set
forth opposite their signature.



--------------------------------------------------------------------------------

1 A material adverse effect means an adverse effect on and/or material adverse
developments with respect to the business operations, properties, or assets.





--------------------------------------------------------------------------------






SELLER


West Coast Energy Properties, LP
a Texas Limited Partnership


Longfellow WC, LLC
a Texas limited liability company, General Partner

 
By:          /s/ Todd Dutton
Todd Dutton, President
Date:      September 18, 2018






PURCHASER


Royale Energy, Inc.
a Delaware Corporation

 
By:          /s/ Rod Eson
Rod Eson, CEO
Date:       September 19, 2018





